The defendant’s contention that he was deprived of a fair *843trial as a result of improper comments by the prosecutor is without merit. The majority of the remarks were made in response to similar comments by defense counsel. In addition, where appropriate, the trial court gave prompt curative instructions which dissipated any prejudice the comments may have engendered.
Equally without merit are the defendant’s arguments regarding the trial court’s charge, which, contrary to his contention, were not all preserved for appellate review. The instructions on the issue of identification and the element of intent were more than adequate, and the court’s marshaling of the evidence did not deprive the defendant of a fair trial. Mollen, P. J., Brown, Weinstein and Rubin, JJ., concur.